                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION


GREY OAKS COUNTRY CLUB, INC.,

                Plaintiff,

v.                                                     Case No: 2:18-cv-639-FtM-99CM

ZURICH AMERICAN INSURANCE
COMPANY,

                Defendant.
                                               /

                             NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

         IS             related to pending or closed civil or criminal case(s) previously filed in
                        the Court, or any other Federal or State court, or administrative agency
                        as indicated below:




     X   IS NOT         related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than FOURTEEN (14) DAYS after appearance of the
party.
Dated: October 9, 2018                    HUNTON ANDREWS KURTH LLP

                                          By: /s/ Walter J. Andrews
                                              Walter J. Andrews - Trial Counsel
                                              Fla. Bar No. 84863
                                              Michael J. Mueller
                                              Fla. Bar No. 114938
                                              Cary D. Steklof
                                              Fla. Bar No. 86257
                                              HUNTON ANDREWS KURTH LLP
                                              1111 Brickell Avenue, Suite 2500
                                              Miami, Florida 33131
                                              Tel: (305) 810-6407
                                              Facsimile: (305) 810-2460
                                              wandrews@HuntonAK.com
                                              mmueller@HuntonAK.com
                                              csteklof@HuntonAK.com

                                              Attorneys for Plaintiff, Grey Oaks
                                              Country Club, Inc.


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of October, 2018, a true and correct copy of the

foregoing was served via ECF on all counsel of record.

                                             By: /s/ Walter J. Andrews




                                              2

010212.0000001 EMF_US 71016535v1
